Title: To George Washington from Charles Pinckney, 8 January 1792
From: Pinckney, Charles
To: Washington, George


(Private) 
Dear SirCharleston [S.C.] January 8: 1792  
I am to lament that my absence from this place for nearly two months in attending the Legislature & other Business in the Country deprived me of the pleasure of seeing & shewing every civility in my power to Lord Wycombe during his short stay in Charleston. I am told his Lordship is now on a visit to the Floridas & that it is probable he will return & spend the remainder of the Winter among us—if so I shall have much pleasure in endeavouring to render this place as agreeable to him as the Season will permit.
Our Legislature among other questions agitated the one respecting the future importation of Slaves, as the prohibition expires in March 1793—great pains were used to effect a total prohibition, but upon the question being taken in the Senate it was lost by so decided a majority that I think we may consider it as certain this State will after March 1793 import as largely as they ever did—it is a decision upon the policy of which I confess I have my doubts.
We have been much concerned at the intelligence lately received respecting the defeat of the army by the northern & western Indians—the Gentlemen on our frontiers now think that it

is fortunate the Chiefs of the Cherokee nation are absent, as from their disturbed situation & the successes of their neighbours it might not have been a difficult thing to have renderd them hostile. I must take the liberty to mention to you that if our affairs should Still remain in the same unsettled State with the Indians, or their combinations extend to our frontiers & render a defence there necessary, I know no man whom I ought to recommend to you so soon to be employed as General Pickens—A Man at least as well qualified to manage a contest with the Indians as any in the Union.—I consider it as I observed a Duty to mention this Gentleman to you in case it should be necessary to employ any person from this State in the event of the Indian War extending to the Southward, because we are acquainted with his influence among the Indians & his knowledge of their affairs & know that his modesty is so great that he rather wishes to retire from the public view, than court its favours or employments—as he will therefore never solicit or offer himself—it is a duty in us who know his consequence among the southern Indians to bring him forward to your view should his services be necessary, which I hope will not be the Case. I must request my best respects to Mrs Washington & remain with Esteem & Attachment dear Sir Yours Truly

Charles Pinckney


I have directed a box of Seeds of such trees as are not y⟨et⟩ in Virginia to be sent you by the Delaware when she sails The selection of which I have given to one of our best Gardeners who has promised to send as many as he can get.

